Citation Nr: 1531810	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for peripheral vascular disease of the left lower extremity. 

2.  Entitlement to a disability rating greater than 20 percent for peripheral vascular disease of the right lower extremity. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from October 1965 to September 1967.  The Veteran died in June 2011. The appellant is his surviving spouse and has been substituted for the Veteran as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating action issued in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran died in June 2011. 

2.  At the time of his death, the Veteran's increased rating and TDIU claims were pending on appeal before the Board. 

3.  The appellant filed a claim for substitution in November 2011. 

4.  The Veteran's peripheral vascular disease of the left lower extremity was manifested by no more than claudication on walking between 25 and 100 yards and diminished peripheral pulses.

5.  The Veteran's peripheral vascular disease of the right lower extremity was manifested by no more than claudication on walking more than 100 yards, and diminished peripheral pulses.

6.  The Veteran's his service-connected disabilities met the percentage requirements for the award of a TDIU, and the evidence of record is in relative equipoise as to whether he was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 percent for peripheral vascular disease of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7114 (2014).

2.  The criteria for a disability rating greater than 20 percent for peripheral vascular disease of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7114 (2014).

3.  Resolving reasonable doubt in the substituted claimant's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.1000, 4.15, 4.16, 4.18, 4.25 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  She was notified via letter dated in April 2011, of VA's duty to assist her in substantiating her accrued benefits claims and the effect of this duty upon her claims.  She was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2011.  

The VA has also satisfied its duty to assist the appellant in the development of her claims.  Claims for accrued benefits are decided based on the evidence already of record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  This, generally speaking, is the only type of evidence that can be considered with respect to such claims.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  She has also submitted personal statements and provided hearing testimony in support of her claims.  Neither the appellant nor her representative has identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Similarly, the Board notes that retroactive opinions regarding claims that were pending at the time of the Veteran's death are not warranted.  In other words whatever facts are necessary to adjudicate the claims are contained in the record.  Hence, there is nothing further for VA to do to assist the appellant.  VA's notice and assistance obligations are met.  The appellant is not prejudiced by the Board's proceeding with appellate review. 

Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending., a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. Pursuant to 38 U.S.C. § 5121(a), the deceased Veteran's surviving spouse is an eligible accrued benefits beneficiary. 

The Veteran died in June 2011.  At the time of his death, he had appeals pending before the Board for an increased rating for bilateral peripheral vascular disease and TDIU.  The appellant is his surviving spouse, and submitted her claim for substitution in June 2011, within one year of his death.  38 U.S.C. § 5121(a) (West 2014). Accordingly, the appellant is properly substituted as the claimant for purposes of processing the claims to completion. 

I.  Peripheral Vascular Disease

Prior to his death, the Veteran was seeking higher disability ratings for his service-connected peripheral vascular disease involving the lower extremities.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The claimant's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2014).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected peripheral vascular disease of the right and left lower extremities are rated as 20 percent and 40 percent disabling, respectively, under DC 7114 for arteriosclerosis obliterans.  38 C.F.R. § 4.104.

Under this diagnostic code claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent rating.  A 40 percent rating requires claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Id. 

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  These evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, DC 7114, Notes (1) and (3).

Unfortunately, the only available evidence relevant to the severity of the Veteran's service-connected peripheral vascular disease consists primarily of VA outpatient treatment records dated from 2008 through 2011 including an April 2011 VA examination report.  In 2008 the Veteran's current symptomatology was not consistent with claudication.  See VA Physician Outpatient Note, dated September 3, 2008.   These records also include findings from an undated Doppler ultrasound which showed mild obstructive vascular disease in the right lower extremity at the tibio peroneal level and moderately severe obstructive vascular disease in the left lower extremity at the level of the superficial femoral artery.

An entry dated in September 2009, shows the Veteran was seen for follow-up for claudication symptoms.  He reported consistency of left sided hip pain with ambulation, but did not report any calf claudication or any buttock or proximal lower extremity claudication.  Previous ankle brachial indices showed some questionable peripheral vascular disease on the left side without evidence of borderline for claudication.  However his symptoms did not correlate.  Repeat ankle brachial indices showed triphasic waveforms throughout bilateral lower extremities with an ankle brachial index of 0.9 on the left and 1.0 on the right.  The Veteran complained only of point hip pain located within the hip joint, which the examiner found inconsistent with vascular disease.  Examination revealed 2+ palpable pulses in the is groins bilaterally.  The Veteran had palpable posterior tibial and dorsalis pedis pulse bilaterally.  There was no evidence of tissue loss and he had hair growing all the way down and onto his feet.  There was no evidence of dependent rubor.  The examiner found no evidence of peripheral vascular disease at that time.  See Vascular Surgery Outpatient Note, dated September 9, 2009. 

The more recent records dated between 2010 and 2011, show that in September 2010, the Veteran's peripheral vascular disease was described as "quiet with no pain."  See Vascular Surgery Outpatient Note, dated September 28, 2010.  However in January 2011, the Veteran reported cramps when walking, especially, in the left leg.  These records do not include additional ABI levels and do not otherwise show evidence of a worsening in symptoms, such as increased muscle weakness, atrophy, or worsening sensory disturbance, decreased sensation, and pain, to warrant higher evaluations for the Veteran's peripheral vascular disease.  In fact, the remaining records show that a right shoulder injury appeared to be the chief focus of his medical care. 

When examined by VA in April 2011, the Veteran complained of aching in his lower extremities, but did not report symptoms such as persistent coldness, swelling, numbness, or tingling in the lower extremities.  There was no indication of abnormal findings, including a history of weakness, paresthesias, ulcers, trophic changes, skin discoloration, or hair loss.  The Veteran's gait was normal and he did not require assistive aids for walking.  He reported that he looks after his grandchildren, does yardwork, walks to the mailbox, and tries to walk at least one hour daily.  

Examination of the extremities was essentially normal with the exception of decreased dorsalis pedis and posterior tibial pulses.  Detailed reflex examination revealed knee jerk and ankle jerk were normal at 2+ as was plantar flexion (Babinski).  Motor strength was 5/5 in the lower extremities and there was no muscle atrophy or abnormal muscle tone.  A detailed sensory examination revealed normal sensation to vibration, pain/pinprick, light touch, and position sense.  The examiner did not conduct ankle/brachial index testing.  The examiner did opine that the Veteran had no impairment for physical employment due to his peripheral vascular disease.

At the August 2014 Board hearing, the appellant testified that in the months prior to his death, the Veteran's legs became more painful and weakened to the point that he could hardly walk, but she did not otherwise notice any kind of skin changes or discolorations in the leg.  She believed that the peripheral vascular disease was basically equal in severity in each leg and that they should each be rated as 40 percent disabling.  

When viewing the totality of the medical evidence of record, the Board finds that the criteria for a rating in excess of 20 percent for the right leg peripheral vascular disease are not met.  Although the Veteran reported experiencing leg cramps, sensory function of the Veteran's right lower extremity was intact.  He had no significant deficits in muscle strength and motor examination did not disclose any wasting.  Of the available evidence findings from a Doppler ultrasound showed only mild obstructive vascular disease involving the right leg and the most recent ABI was 1.0.  While the Board recognized the appellant's testimony as to his limitations on walking prior to his death and her observation that the two lower extremities were of similar severity, there is insufficient evidence of record to establish that his symptomatology met the criteria for a higher rating with regard to the right lower extremity.  There is no evidence of ankle/brachial index less than 0.7, or trophic changes, and in fact, the appellant testified that his leg did not have skin changes or discoloration. Given the evidence as outlined above, Board finds that the 20 percent rating adequately reflected the Veteran's impairment due to the service-connected peripheral vascular disease of the right lower extremity.  

With regard to the left leg, initially, the Board notes that the appellant indicated at her August 2014 hearing that she was satisfied with the 40 percent evaluation assigned for this disability.  In any case, the Board finds that the criteria for a rating in excess of 40 percent are not met.  Of the available evidence, findings from a Doppler ultrasound showed moderately severe obstructive vascular disease involving the left leg and the most recent ABI was 0.9.  The evidence does not establish that the Veteran's peripheral vascular disease displayed claudication on walking less than 25 yards, and either persistent coldness of the extremity or an ABI of 0.5 or less, at any time to warrant a higher disability rating of 60 percent. 

Therefore, the evidence does not support the assignment of a disability rating in greater than 20 percent for peripheral vascular disease of the right extremity or a disability rating greater than 40 percent for peripheral vascular disease of the left lower extremity.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for any portion of the time period under consideration.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014).

II.  TDIU

Prior to his death, the Veteran argued that his service-connected disabilities rendered him unemployable and that he was therefore entitled to a TDIU.  He essentially contended that he was unable to perform his previous employment as a bus driver because his commercial driver's license (CDL) became invalid for interstate trucking when he became insulin dependent.  See VA Form 21-4138, Statement in Support of Claim, dated in April 2011.  At the April 2014 Board hearing, the appellant testified that her husband's entire work history was driving large commercial vehicles and that had no other skills and had not attended any other kind of schools or training and had no other employment background.  

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Effective March 28, 2011, service connection has been in effect for the following disabilities: peripheral vascular disease of the left lower extremity rated as 40 percent disabling; coronary artery disease rated as 30 percent disabling; peripheral vascular disease of the right lower extremity rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; and cataracts, rated as 10 percent disabling.  Combined, these disabilities have been rated at 80 percent disabling from March 28, 2011.  Thus, the Veteran's combined schedular rating at that time clearly satisfies the requirements of § 4.16(a) for consideration of his entitlement to a TDIU, that is, without having to resort to the extra-schedular provisions of § 4.16(b).

What remains to be determined is whether the Veteran's service connected disabilities render him unemployable.

The Board has considered the Veteran's assertions regarding his functional impairment due to his service-connected disabilities.  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence regarding disability as it relates to employability shows that the Veteran has multiple service-connected disabilities. 

The Veteran was afforded VA general medical examination in April 2011 during which his service-connected disabilities were evaluated individually as to their impact on his employability.  The examiner opined that with regard to function impairment for physical employment, the Veteran was unable to drive commercial vehicles secondary to his insulin-dependent diabetes mellitus.  The Veteran had mild impairment for physical employment secondary to coronary artery disease as he could not do severe exertion.  However the there was no impairment for physical employment secondary to peripheral vascular disease and no impairment for sedentary employment.  No combined opinion addressing the cumulative effect of these disabilities was provided and no rationale was given for the opinions other than the accompanying medical findings.

During the August 2014 hearing, the appellant testified that the Veteran's educational background consisted of his obtaining his GED, and that his employment history was limited to driving large vehicles such as trucks and buses, and he had no other vocational training or skills. 

Under the circumstances of this particular case, the Board finds, that at the very least, the evidence is in approximate balance as to whether the collective impact of his service-connected disabilities would render him unable to sustain substantial gainful employment.  Although there is no impairment for sedentary employment, the Veteran would not likely be a candidate for such work based upon his employment history, which did not involve any sedentary work over his lifetime.  Moreover, there is no evidence to show that he has training or educational background such that he could realistically pursue gainful employment outside of his range of experience, which involves primarily driving commercial vehicles.

In this case, the Board finds that looking at the overall impact all of his service-connected disabilities, it is unlikely that the Veteran was capable of maintaining anything other than marginal employment given his high school education, and the fact that he is precluded from working as a commercial vehicle driver, a job that he has worked his entire employment history.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability rating great than 40 percent for left lower extremity peripheral vascular disease, is denied.

A disability rating great than 20 percent for right lower extremity peripheral vascular disease, is denied.

Entitlement to a TDIU is granted. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


